Citation Nr: 1611461	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO. 13-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 3, 2010 to February 7, 2013, and in excess of 50 percent thereafter.

2. Entitlement to service connection for a skin disorder manifested by chronic bumps/rash, including acne and chloracne, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, with service in the Republic of Vietnam from September 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2012, the Veteran clarified that his service connection claim included common acne (not just chloracne), as a result of herbicide exposure. Accordingly, the Board has recharacterized the issue to more broadly encompass entitlement to service connection for a skin disorder manifested by chronic bumps/rash, including acne and chloracne, to include as a result of herbicide exposure pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The Veteran had been scheduled to appear at a Board hearing in February 2016. However, prior to the hearing, the Veteran requested it be cancelled. As such, his request for a Board hearing is withdrawn. See 38 C.F.R. §20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. In February 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to an initial disability rating in excess of 30 percent for PTSD from March 3, 2010 to February 7, 2013, and in excess of 50 percent thereafter.

2. The Veteran's current skin disorder did not have its onset during active service and is not related to any incident of service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from March 3, 2010 to February 7, 2013, and in excess of 50 percent thereafter have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for service connection for a skin disorder, to include chloracne, have not been met. 38 U.S.C.A. §§ 1110 , 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a statement dated February 2016, the appellant notified the Board that he wished to withdraw his appeal of his claim for an initial disability rating in excess of 30 percent for PTSD from March 3, 2010 to February 7, 2013, and in excess of 50 percent thereafter. The Veteran has therefore withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.
Service Connection - Skin Disorder

As a preliminary matter, the record indicates that the Veteran was properly advised under the law of how to substantiate his claim and of VA's duties to assist him in its development. The Veteran submitted his claim in March 2010. In April 2010, the Veteran was advised by letter of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) . The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision). Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file. See 38 U.S.C.A § 5103A ; 38 C.F.R. § 3.159(c) . He has not identified any other records or evidence he wished to submit or have VA obtain. An adequate VA examination was performed, and medical opinion provided. See 38 C.F.R. §§ 3.159(c)(4) , 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). In the examination report, the examiner considered the Veteran's medical history and set forth the findings made on examination. D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). Accordingly, the examination and opinion are adequate for the purposes of this decision.

The Veteran alleges that he developed a skin disorder as a result of active military service. He specifically alleges that the skin disorder was caused by presumed in-service exposure to herbicides while he was posted in Vietnam. The preponderance of the evidence is against the claim, and the appeal will be denied. 

In his application for service connection, the Veteran alleged that he had "skin bumps/chloracne" beginning in 1970 - i.e., while he was on active military duty. However, the Veteran's service treatment records do not indicate any skin symptoms. The Veteran's military pre-separation medical examination indicates that he specifically denied then having, or ever having had, "skin diseases," tumor, growth, or cysts. The accompanying report of medical examination indicates that his skin was normal. 

The Veteran also reported that he was treated beginning in February 2010 for skin symptoms. A VA treatment record dated on February 11, 2010 reflects that the Veteran's "Problem List" included a "rash." The treatment provider noted that the Veteran "looked on the Internet and found that it was due to Agent Orange." Examination indicated that the Veteran had "acne on back and behind his ears, and on his buttocks."

In April 2010, the Veteran was afforded a VA dermatological examination. The Veteran reported that he had noted pimples behind his ears, on his back, and on his
buttocks for many years. However, he was not certain when these symptoms started, though he had noticed them since 1985 when he was married. He denies experiencing bad acne as a young man. He believes his symptoms intermittently flared over the years. 

The examiner diagnosed common acne, which consisted of open and closed comedones behind his ear lobule and on his back and buttocks. The examiner noted that the acne appeared superficial and non-disfiguring, and there was no finding of chloracne. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) . Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d) . Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a)

The Veteran served in Vietnam and he is therefore presumed to have been exposed to herbicides in service. Chloracne is listed among the recognized diseases in 38 C.F.R. § 3.309(e) which provides a presumptive linkage for certain diseases based n presumptive exposure to herbicides. Accordingly, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of chloracne during service, and the presumptions of 38 C.F.R. § 3.307(d) are also satisfied, the Veteran is entitled to service connection. 38 C.F.R. § 3.309(e) (2015). To meet the requirements for the presumption, however, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date of exposure to an herbicide agent during active service. 38 C.F.R. § 3.307(a)(6)(ii) (2015).

However, the Veteran does not now have, nor does the record show that he ever had chloracne. Treatment records cited by the Veteran and the VA medical examination in April 2010 indicate that the Veteran has common acne. 

The Veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171  (1998). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a layperson who is not medically trained. Thus, his allegation as to service connection between the in-service event (herbicide exposure) and his current disorder (common acne) must be investigated by competent medical authority. 

The Veteran's allegation as to the development of acne beginning in 1970 - i.e., while he was on active military duty is not credible. As noted, the Veteran specifically denied then having, or ever having had skin symptoms during his April 1971 service separation examination and his service treatment records support his then-contemporaneous denial. As to the matter of whether his common acne was incurred as a result of active military duty, there has otherwise been no evidence of continuous symptoms or competent evidence of a nexus between military service and the current symptoms. The Veteran's mere allegation of such a linkage between symptoms that began after military service and his presumed herbicide exposure is not sufficient to constitute a nexus. 

The preponderance of the evidence is therefore against the claim, and the appeal is denied. 
 

ORDER

The claim of entitlement to an initial disability rating in excess of 30 percent for PTSD from March 3, 2010 to February 7, 2013, and in excess of 50 percent thereafter is dismissed.

Service connection for a skin disorder is denied. 
	 

______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


